940 So.2d 607 (2006)
Warren SMOKES, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-4497.
District Court of Appeal of Florida, Fourth District.
November 1, 2006.
Carey Haughwout, Public Defender, and James W. McIntire, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Joseph A. Tringali, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Appellant, Warren Smokes, appeals his conviction for driving with a revoked driver's license as a habitual traffic offender in violation of section 322.34(5), Florida Statutes. The only issues he raises on appeal are claims of ineffective assistance of counsel with respect to the admission of his complete driving record and in failing to object to certain statements by the prosecutor. With rare exceptions, such as in the case of conflict of interest which appears on the face of the record, ineffective assistance of trial counsel claims may not be raised on direct appeal. See Gore v. State, 784 So.2d 418, 438 (Fla.2001). This is not one of those exceptions. We affirm, without prejudice to Smokes' right to seek postconviction relief.
STEVENSON, C.J., WARNER and TAYLOR, JJ., concur.